Citation Nr: 0840086	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-03 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebrovascular accident, including as secondary to the 
service-connected post traumatic stress disorder.

2.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and J.L.W., girlfriend



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 until 
November 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board first considered this appeal in January 2008 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

The veteran testified before a Veterans Law Judge in June 
2007, but the transcript of this hearing was unavailable.  
The veteran testified before another Veterans Law Judge in 
August 2008, and this hearing was transcribed.  Because the 
veteran has testified before two Veterans Law Judges, and 
each must participate in this decision, this decision is 
being rendered by a panel of three Veterans Law Judges. 38 
U.S.C.A. § 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 
(2008).


FINDINGS OF FACT

1. On August 7, 2008, prior to the promulgation of a decision 
in the appeal, the veteran withdrew the claim concerning 
entitlement to service connection for residuals of a 
cerebrovascular accident, including as secondary to the 
service-connected post traumatic stress disorder.

2.  Prior to September 29, 2005, the veteran's PTSD was not 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

3.  Commencing September 29, 2005, the veteran's PTSD was 
manifested by suicidal ideation; depression affecting the 
ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
the inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal for 
the claim concerning entitlement to service connection for 
residuals of a cerebrovascular accident, including as 
secondary to the service-connected post traumatic stress 
disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Prior to September 29, 2005, the criteria for an 
evaluation in excess of 50 percent for PTSD have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2008).

3.  Commencing September 29, 2005, the criteria for an 
evaluation in of 70 percent for PTSD have been approximated. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative. 
38 C.F.R. § 20.204 (2008).

In August 2008, the veteran's representative submitted a 
statement that indicated the veteran wished to withdraw his 
appeal concerning entitlement to service connection for 
residuals of a cerebrovascular accident, including as 
secondary to the service-connected post traumatic stress 
disorder.  The veteran has met the criteria of 38 C.F.R. 
§ 20.204 and withdrawn these appeals and there remain no 
allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeals and these claims are 
dismissed.

The Merits of the Claim

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  During the pendency of the appeal, 
however, the U.S. Court of Appeals for Veterans Claims held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, the RO must provide the criteria 
necessary for entitlement to a higher disability rating under 
the applicable Diagnostic Code along with examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in September 2002, October 2002, 
September 2003, March 2006, May 2006, and July 2008 that 
fully addressed all notice elements.  

The Board notes that during the August 2008 Board hearing the 
veteran indicated that his most recent VA examination was 
dated in October 2002.  While the lapse of time since the VA 
examination would normally warrant an updated VA examination, 
in the present case, the record includes several VA 
outpatient treatment records and private records which 
include recent psychiatric treatment required to evaluate the 
current severity of the claim.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a veteran was entitled to 
a new examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity) and Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").   Thus, a 
remand for a VA examination is not necessary as there is 
sufficient recent medical evidence which thoroughly addresses 
the specific criteria used to evaluate the service-connected 
PTSD. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  

Turning to the merits of the claim, the veteran seeks an 
increased evaluation for PTSD.  The RO granted service 
connection for PTSD in a September 1995 rating decision.  At 
that time a 50 percent evaluation was assigned pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

As noted above, the veteran's PTSD was evaluated under 
Diagnostic Code 9411.  Regulations pertaining to the criteria 
for evaluating psychiatric disorders, including PTSD, provide 
for a 50 percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A higher 70 percent evaluation will be assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, VA references the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., American Psychiatric Association (DMS-IV).  That manual 
includes a Global Assessment of Functioning (GAF) scale 
reflecting psychological, social and occupational functioning 
on a hypothetical continuum of mental illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  A score 
of 21-30 reflects behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
o function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).  A score of 31-40 denotes some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.

The veteran underwent a VA examination in October 2002.  
During this examination he described intrusive thoughts, 
exaggerated startle response, depression, anxiety and 
nightmares.  He denied receiving psychiatric care.  He 
described his nightmares as recurrent and felt they were 
becoming worse.  He had trouble concentrating and felt weird 
and anxious.  He explained he had been in touch with another 
soldier from Vietnam and this caused overstimulation and 
nightmares.  The veteran also noted he was attending church 
more often.  

Mental status examination reflected the veteran was casually 
dressed but clean.  He was pleasant ad cooperative.  Speech 
was impaired due to a stroke.  His responses were paced 
better than in a prior examination and were articulate.  
Affect was grossly appropriate but labile and the veteran 
became teary eyed during examination.  He was fairly content 
most of the time but noted to alternate between a mildly 
depressed mood and anxiety.  He denied panic attacks but had 
anxiety spells and worries.  He was well-oriented.  He 
reported thoughts of suicide but no intent.  He denied 
homicidal ideation.  His memory was good for remote and 
recent events and better for remote events.  There was no 
evidence of obsessive or ritualistic behavior.  He was able 
to better control his impulses than before his stroke.  He 
had nightmares two to three times a week and had intrusive 
thoughts and occasional flashbacks but no auditory or visual 
hallucinations.  Sleep was poor.  Judgment and insight were 
fair.  The assessment was PTSD, severe and chronic.  A GAF of 
47 was assigned and was noted to be related to the PTSD.  

VA outpatient treatment records in 2003 consistently 
described the veteran as alert and oriented with fair insight 
and judgment.  Treatment records during this period reflect 
the veteran continuously denied suicidal or homicidal 
ideation.  Similarly, he never reported visual or audio 
hallucinations.  Some records, however, did describe 
significant symptoms.  For example, a July 2003 record noted 
some increased anxiety and nightmares due to recent war 
coverage.  However, the veteran denied problems with 
concentration or loss of appetite or sleep.  While the 
veteran described a strained relationship with a son and 
daughter and reported depression secondary to loneliness he 
also indicated he was active in the American Legion and was 
staring school.  The veteran's behavior was described as 
appropriate with a full range of affect and euthymic mood.  
Thoughts were cogent.  An August 2003 record reflected the 
veteran was interested in attending a high school reunion but 
was unable to because of funds.  He indicated he was lonely 
and wanted to be in a relationship.  Mood was described as 
anxious and affect was somewhat worried.  Records in October 
2003 reflected complaints of an increased startle response 
and intermittent nightmares.  A GAF of 55 was assigned.  VA 
records in November 2003 reflected the veteran felt "pretty 
good."  The veteran explained he was taking a class and was 
more active and not as lonely.  Mood and affect was happy and 
smiling.  A December 2003 VA outpatient treatment record 
indicated that the veteran's daughter recently married and he 
had plans to spend the holidays with his sons.  He was 
involved with people at church and activities.  Mood was 
described as happy and smiling.  

Subsequently there was a gap in records, with no significant 
treatment records from VA or private facilities until early 
2005.  Records from early 2005 reflected the veteran denied 
suicidal or homicidal ideation, denied hallucinations and was 
actively involved in hobbies.  For example, a March 2005 VA 
outpatient treatment record described some increased startle 
response and intermittent nightmares triggered by scents or 
war movies.  However, it is notable that the veteran also 
described a decrease in symptoms.  The veteran explained he 
was active in interests with comrades and in artistic 
literally pursuits.  The GAF was 60.  Similarly, a May 2005 
VA outpatient treatment record also noted symptoms of 
intermittent nightmares and increased startle response; 
however, the veteran reported his symptoms responded well to 
medication.  Mood was described as euthymic and energy level 
was normal.  The veteran explained he was active in the 
community and denied anhedonia.  The assessment was chronic 
PTSD and the GAF was 65.  

Private records reflect veteran hospitalized for 5 days for 
depression from September 29, 2005 until October 4, 2005.  
Records upon admission to the private hospital noted a GAF of 
25-35.  He presented with death wishes but no plan.  He 
denied homicidal ideation.  The veteran felt helpless and 
hopeless.  The veteran indicated he stopped medication and 
become increasingly depressed.  He explained he was trying to 
kill himself by starving himself for the prior 5 days.  He 
had anorexia, anergia, hypersomnia, social withdrawal, 
irritability.  He described difficulty with his son.  He 
denied a past history of suicidal attempts.  

During the course of the hospitalization the veteran's 
appetite improved and no delusions were noted.  He was no 
longer suicidal.  His mood would improve and he was able to 
discuss his stressors.  He became involved in group therapies 
and activities and gain insight and coping skills.  He was 
described as stable, safe and less depressed with improved 
ability to sleep eat and concentrate after group sessions.  
He discussed being kicked out of the choir.  

A subsequent record from the same period of hospitalization 
indicated the veteran said he was okay but mood was depressed 
and anxious and thoughts were circumstantial.  The veteran 
was not suicidal or homicidal but had difficulty sleeping.  
Another record described the veteran as less depressed with 
improved sleep.  A family session was held by phone.  The 
veteran was not suicidal or homicidal, paranoid or 
hallucinating.  The veteran tolerated medication and felt 
good with a good mood and affect.  The assessment was major 
depression, recurrent and PTSD.  GAF was 30-35.

Immediately after his release from the private hospital the 
veteran presented to the VA hospital and was admitted for 
treatment from October 5 to October 13, 2005.  
The veteran presented to the hospital with suicidal ideation.  
He indicated he had a 4 day inpatient stay at a private 
hospital for depression, suicidal ideation and PTSD.  Upon 
his release from the hospital he felt depressed, stayed in 
bed and did not eat.  He related he wanted to die and planned 
on killing himself by not eating.  The veteran reported poor 
sleep, anhedonia, suicidal ideation and difficulty 
concentrating.  He denied active PTSD symptoms but indicated 
he was bothered by them in the past.  He denied prior suicide 
attempts, denied a history of violence but indicated he was a 
victim of physical abuse.  

Mental status exam reflected he was awake, alert and 
oriented.  He was dressed in hospital pajamas with good eye 
contact.  The veteran had speech dysarthria secondary to 
stroke.  Mood was depressed and affect was slightly 
constricted.  The veteran denied any hallucination or 
delusions.  Thought process and association was linear and 
the veteran denied obsessive behaviors.  Insight was limited 
and judgment was poor.  Memory remained intact.  The 
diagnosis was PTSD, major depressive disorder versus 
adjustment disorder with depressed mood and the GAF was 40.  

During the veteran's hospital stay his mood and symptoms 
fluctuated.  Although he presented initially with suicidal 
ideation by starvation he was noted to have a good appetite 
and also frequently denied suicidal ideation when 
interviewed.  Affect was frequently described as constricted 
but at some points was described as normal.  Thought process 
was often described as linear and cotent.  Throughout his 
hospitalization he denied delusions or hallucinations and 
denied homicidal ideation.  Insight and judgment were noted 
to be limited or fair.  

During his hospitalization at VA the veteran indicated he was 
having trouble adjusting to his new apartment.  He explained 
that he had recently moved and felt cramped in the new 
apartment.  He indicated he lived alone and his son did not 
visit him.  He related he was no longer active at the 
American Legion and indicated he was asked to leave the 
church choir for being too loud and explained that he was 
hurt by that.  He tried to attend church as a non-choir 
member but got mad and did not return.  He described a 
worsening of his mood since moving and described conflict 
with his former landlords.  He indicated he said mean things 
and then felt guilty.  

A later assessment in October 2005 indicated the veteran was 
lying in a dark room staring in to the rain.  He endorsed a 
depressed mood, tearfulness, loss of enjoyment in life and 
fear of being alone and unloved.  He related acute depression 
from family altercations.  He stated he lived with a family 
of friends for 19 years and was happy.  Six years ago he 
moved to Georgia and was happy and stable with his son and 
daughter in law.  He was recently informed he should 
contribute more money he became irate and moved out.  He 
stopped taking the medication in the new apartment was became 
morose about symptoms and lifestyle.  He described episodic 
irritation, changes in relationship with family, friends and 
activities and indicated he no longer enjoyed life.  

A nursing note addendum reflected the veteran continued to 
seclude himself and remain in bed.  He rated his depression 
as 5 on a scale of 10 and indicated he felt his medication 
made him dizzy.  He described an interrupted sleep pattern.  
He continued to feel guilty over what he said to his son and 
family.  Another nursing note indicated the veteran described 
a "so-so" night.  He rated depression as a 2 on a scale of 
10 and admitted to suicidal ideations but contract for 
safety.  He described a nightmare, bad dreams and night 
sweat.  Another note reflected the veteran began interacting 
with select peers.  He denied hallucinations, and suicidal or 
homicidal ideation.  He reported no flashbacks for the prior 
2 days.  Depression was rated as a 4.  Later the veteran was 
very depressed and anxious and described occasional suicidal 
thoughts that he tried to suppress.  

The integrated summary indicated the veteran had PTSD and 
depression and was admitted for exacerbation in symptoms and 
suicidal ideation.  He was cooperative with the treatment 
team but had limitations of illness, estrangement from 
family, disfigurement, loss of independence, loss of his 
social support network, relocation with adjustment 
difficulties, loss of activities of daily living, and non 
compliance.  Assessment the next day reflected the veteran's 
mood was unstable and he appeared anxious.  The diagnosis was 
PTSD and major depressive disorder verses adjustment disorder 
with depressed mood.  Another nursing note reflected his 
anxiety was better and depression was rated as 1.  He spent 
most of the evening sleeping.  The veteran was seen in the 
morning and was very depressed and requested more care.  He 
was anxious about returning to the apartment and living 
alone.  The discharge summary indicated the veteran was 
brighter and denied suicidal or homicidal ideation.  Mental 
status examination at discharge reflected the veteran was 
alert and well groomed and in no apparent distress.  The 
assessment was PTSD and major depressive disorder versus 
adjustment disorder with depressed mood.  The GAF was 
consistently 40 throughout his hospitalization and had 
improved to 50 at the time of discharge.

A February 2006 VA outpatient treatment record indicated the 
veteran felt better once he resumed medication.  He indicated 
he was previously hospitalized at VA and a private facility.  
He indicated he cut back on volunteer activities. He still 
attended PTSD group.  He indicated his son had hard feelings 
against him form comments about in-laws.  His mood was pretty 
good and he denied suicidal homicidal ideation.  He denied 
audio or visual hallucination.  Insight and judgment were 
fair.  Another February 2006 record noted the veteran had 
subsequent problems with depressed mood and anhedonia after 
hospitalization but denied significant neuroveg symptoms of 
depression.  He was casually dressed and alert.  Behavior was 
calm and appropriate and he had a full range of affect.  Mood 
was euthyumic.  Thought processes were cogent.  There was no 
evidence of delusions, auditory or visual hallucination, or 
suicidal or homicidal ideation.  The veteran's cognition was 
fair.  The assessment was major depressive disorder in 
remission and PTSD chronic.  

A May 2006 VA outpatient treatment record reflected the 
veteran denied significant mood problems since his last 
visit.  He continued to do well after hospitalization and 
resuming medication.  He had continuing problems with family 
but denied sustained symptoms of depression.  He was casually 
dressed and alert.  Behavior was calm and appropriate with a 
full range of affect.  Mood was euthumic.  Thought process 
was cogent.  There were no delusions, hallucinations or 
suicidal or homicidal ideation. Cognition was fair.  

In September 2006 the veteran was seen at VA outpatient 
treatment facility.  He indicated he was doing ok but his 
children were still not speaking to him.  He indicated the 
oldest son promised he would send an email and he demanded a 
photo of his grandson a while back.  He returned to church 
and the American Legion.  He also performed volunteer work 
for DAV.  He planed to attend a reunion in the future for his 
Vietnam unit.  He felt okay on medication but noted the 
medicine wore off at times.  Mood was good with some 
congruent affect.  There was no suicidal or homicidal 
ideation and no evidence of hallucination.  Insight and 
judgment were fair.  

A March 2007 record noted the veteran complained of increased 
depression and indicated he was not sure if it was related to 
a new blood pressure medicine.  He continued to perform 
volunteer work and was not getting along well with kids.  He 
attended church on and off.  He treated weekly.  He was alert 
and oriented in all spheres and mood was "so-so" with 
congruent affect.  He denied suicidal or homicidal ideation 
and denied hallucinations.  Insight and judgment were fair.  

The veteran also provided testimony at an August 2008 Board 
hearing.  During this hearing, he explained he no longer had 
a good relationship with his children.  He indicated he was 
not invited to his granddaughter's dedication at church.  He 
indicated he did have a girlfriend and she helped and also 
indicated he maintained contact with veterans at a treatment 
facility.  The veteran's girlfriend indicated that the 
veteran can be explosive and throw his arms at night.  She 
also described flashbacks.  She indicated that the veteran 
generally can control his impulses but he no longer had a 
relationship with his children or grandchildren.  

In light of the above rating criteria, the evidence does not 
support a schedular evaluation in excess of 50 percent for 
the veteran's PTSD for the period prior to September 29, 
2005.  None of the evidence during this time period 
illustrates the veteran's PTSD manifested with symptoms such 
as obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  In fact, during this 
period the veteran was active in social groups and church and 
had even started a new educational course.  Significantly, 
the veteran often described his mental state as pretty good 
and examinations described his mood as happy.  Although the 
veteran described his relationship with his sons and 
daughters as strained, he continued to maintain some 
relationship with them as illustrated by the veteran moving 
in with one son and planning to spend the holidays with them.  
While the veteran described suicidal ideation during the 
October 2002 VA examination, he noted he had no specific plan 
at that point and the subsequent records reflected the 
veteran consistently denied suicidal ideation.  While the 
veteran did experience nightmares, anxiety and loneliness, 
these are contemplated by the currently assigned 50 percent 
evaluation.  

Although the evidence of record for this period reflects that 
the veteran has been periodically assessed as having Global 
Assessment of Functioning (GAF) score as low as 47 and 
indicative of severe impairment, such evidence is not 
dispositive of the Board's inquiry. Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); (Observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness" under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.); see Richard v. Brown, 9 Vet. App. 266, 267 (1996). 
Significantly, the veteran also had GAF scores as high as 65 
denoting mild symptoms and for the majority of the period 
exhibited symptoms less severe than a 70 percent evaluation 
contemplates.  

Beginning September 29, 2005, however, the veteran's 
condition clearly declined and the Board finds the criteria 
for an increased evaluation of 70 percent have been 
approximated.  While the Board notes that the veteran also 
has diagnoses of major depressive disorder and adjustment 
disorder, given the similar nature of the conditions, the 
Board will give the benefit of the doubt to the veteran. See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non-service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandates that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service-connected condition). 

Significantly, the record reflects the veteran was 
hospitalized twice beginning September 29, 2005.  He was 
admitted for 4 days and then readmitted directly after 
release for another 8 days.  Beginning September 29, 2005 the 
veteran illustrated symptoms such as suicidal ideation, 
seclusion from friends and loss of contact with his family, 
irritability, and depression that prevented the veteran from 
functioning normally. For example, hospital records described 
a rift with the veteran's son, indicated he stopped attending 
church and was even noted to isolate himself from other 
veterans at the hospital.  While records after the veteran's 
release from the hospital demonstrate improvement in 
symptoms, and reflect the veteran has again attempted to be 
active in the community they still illustrate that the 
veteran was estranged form his family.  Significantly, the 
veteran testified during the August 2008 Board hearing 
indicated he no longer was in contact with his family and was 
excluded from family events.  Additionally, while post 
hospitalization records noted an improvement in depressive 
symptoms, the records indicate the veteran's overall mental 
status was worse than before September 2005.  For example in 
February 2006 the veteran described subsequent problems with 
depressed mood and anhedonia.  Records in September 2006 
records reflected that a congruent affect and complaints that 
the medication would wear off.  A March 2007 record related 
the veteran treated weekly and reflected a "so-so" mood 
with congruent affect.  

There is no indication that the veteran's PTSD has manifested 
with obsessional rituals, intermittently illogical obscure or 
irrelevant speech due to PTSD, near continuous panic, spatial 
disorientation or a neglect of personal appearance and 
hygiene.  In fact, all mental health records described the 
veteran as oriented in all spheres and indicated he was 
casually dressed.  Similarly, while speech was impaired due 
to his stroke, the veteran's speech was often described as 
logical and cogent.   There was no evidence of spatial 
disorientation or near continuous panic.  However, as 
explained above, the veteran has clearly demonstrated other 
symptoms which are contemplated by the higher 70 percent 
evaluation. 

Therefore, the evidence is at an approximate balance.  Under 
the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).  There can be no doubt that further 
medical inquiry could be undertaken with a view towards 
development of the claim. However, under the "benefit-of-the- 
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  In sum, because there is significant evidence 
in support of a higher rating evaluation, the benefit of the 
doubt will be given to the veteran and an increased 
evaluation of 70 percent will be assigned for the period 
commencing September 29, 2005.  The Board notes, however, 
that the record otherwise fails to show the veteran has 
manifested with symptoms meeting the criteria for a 100 
percent rating.  Specifically, the veteran's PTSD is not 
characterized by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Accordingly, with application of the benefit-of-the-doubt 
doctrine, the Board finds that the veteran's PTSD warrants a 
70 percent evaluation for the period beginning September 29, 
2005. Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).


ORDER

The appeal concerning entitlement to service connection for 
residuals of a cerebrovascular accident, including as 
secondary to PTSD is dismissed.

An evaluation in excess of 50 percent for PTSD is denied for 
the period prior to September 29, 2005.

Beginning September 29, 2005, an increased 70 percent 
evaluation for PTSD is granted, subject to the laws and 
regulations governing monetary awards.


			
      JONATHAN B. KRAMER		        C. CRAWFORD 
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


